DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 8, and 15 have been amended. Claims 2, 9, and 16 have been cancelled. Claims 1, 3-8, 10-15, and 17-20 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “the offeror system configured to …” and “the merchant system configured to …” in claim 8. The generic placeholder “system” is coupled with functional language “configured to” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Specification para. 0043, teaches that the term “merchant system” may refer to one or more computer systems operated by or on behalf of a merchant, such as a server computer executing one or more software applications. Specification para. 0044, teaches that the term “offeror system” may refer to one or more computer systems operated by or on behalf of the offeror, such as a server computer executing one or more software applications. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 8, and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
an offeror system of an offeror, the offeror system configured to communicate reward data associated with a rewards program of the offeror, the rewards program offering a reward amount to at least one user;” and “a merchant system of a merchant, the merchant system configured to communicate a transaction request associated with a transaction between a user and the merchant system initiated with a portable financial device of the user.” These limitations invoke 112 (f); however, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.  The specification does disclose that these systems could be computer systems (para 0044); however the specification does not explicitly disclose any algorithm that are implemented on the computer to perform the claimed functions.
	Claims 10-14 are rejected based on rejected base claim 8.

8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

	Claims 8, and 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Claims 10-14 are rejected based on rejected base claim 8.

Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 is directed to a method, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible method or process. Claims 8 and 15 are directed to a system, which would also pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible machine, manufacture, or composition of matter. 
Under step 2A of the analysis, the claims recite steps for receiving reward data associated with a rewards program, receiving a transaction request associated with a transaction between a user and a merchant system, determining based at least partially on the transaction request and the reward data, whether the user qualifies for the rewards program, determining the reward amount for the user corresponding to the rewards program, crediting the reward amount to an account of the user in near real-time with authorization of the transaction, and debiting the reward amount from an account of the offeror, which are marketing activities and thus are grouped as a method of organizing human activity. The method of organizing human activity can be described as rewarding a user account for completing a commercial transaction.
This judicial exception is not integrated into a practical application because the abstract idea is merely using a computer as a tool to perform the abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations of “wherein the reward amount is credited to the account of the user from an account of the transaction service provider;” and “wherein the reward amount is debited from the account of the offeror to the account of the transaction service provider, such that the account of the transaction service provider maintains a net-zero balance relative to the crediting to the account of the user and debiting from the account of the offeror,” do not add meaningful limitations to the claims and generally link the use of the judicial exception to a particular technological environment or field of use. There are no improvements to the functioning of a computer, or to any other technology or technical field. The steps recited merely describe crediting a user’s account based on a reward qualifying transaction. The steps performed in the claims can be performed using a general purpose computing device, and the steps performed are routine, conventional computer functions as recognized by the court decisions listed in MPEP 2106.05(d).
Dependent claims, 3-7, 10-14, and 17-20, are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. Dependent claims 3, 4, 7, 10, 11, 14, 17, and 18 are directed to crediting and debiting the reward amount which further describes the abstract idea. Dependent claims 5, 6, 12, 13, 19, and 20 are directed to identifying the offeror of the reward, which also further describes the abstract idea.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Salmon et al. US Patent Application Publication 2015/0088633 A1 (hereinafter Salmon) in view of Carlson et al. US Patent Application Publication 2010/0114686 A1 (hereinafter Carlson) and further in view of Casares et al. US Patent Application Publication 2011/0202415 A1 (hereinafter Casares).
Regarding claims 1 and 15, Salmon teaches a system for fulfillment of a reward amount earned by a user, comprising at least one transaction processing server of a transaction service provider programmed and/or configured (para. 0107) , and a method for fulfillment of a reward amount earned by a user comprising (Para. 0083) :
receiving, with at least one transaction processing server of a transaction service provider, reward data associated with a rewards program of an offeror, the rewards program offering a reward amount to at least one user; (Para. 0115, In FIG. 29, the data warehouse (149) stores rules applicable to the redemption of the loyalty rewards accumulated in the respective reward account identified by the respective reward source. The rules (e.g., 705) may include a portion specified by the 
receiving, with the at least one transaction processing server, a transaction request associated with a transaction between a user and a merchant system initiated with a portable financial device of the user; (Para. 0392-0393, the transaction handler (103) records the transactions in the data warehouse (149). The transaction terminal (105) initiates the transaction for a user (101) (e.g., a customer) for processing by a transaction handler (103). The transaction handler (103) processes the transaction and stores transaction data (109) about the transaction, in connection with account data (111), such as the account profile of an account of the user (101). Para. 0396. Para. 0398, the transaction terminal (105) is configured to transmit an 
determining, with the at least one transaction processing server, based at least partially on the transaction request and the reward data, whether the user qualifies for the rewards program; (Para. 0055, in FIG. 27, after the transaction handler (103) receives an authorization request (168) from an acquirer processor (147) associated with the transaction terminal (105) of a merchant, the transaction handler (103) determines whether there is an offer (e.g., 186) that is applicable to the transaction requested by the authorization request (168) in a payment account that is issued to a user and identified by account information provided in the authorization request (168).  Para. 0106, the computing apparatus is configured to: store a trigger record (613) identifying the offer (186) and a portion of requirements of the offer (186) to be satisfied by the transaction to qualify for a benefit of the offer; identifying the transaction based on matching the transaction with the portion of requirements; and after the transaction and the offer are identified via matching the trigger record with transactions, determining whether the transaction satisfies the requirements for awarding the benefit of the offer (186).
Salmon does not explicitly teach upon determining that the user qualifies for the rewards program, determining, with the at least one transaction processing server, the reward amount for the user corresponding to the rewards program; crediting, with the at least one transaction processing server, the reward amount to an account of the user in near real-time with authorization of the transaction, wherein the reward amount is credited to the account of the user from an account of the transaction service provider.
However, Carlson teaches upon determining that the user qualifies for the rewards program, determining, with the at least one transaction processing server, the reward amount for the user corresponding to the rewards program; (Para. 0044, Para. 0050-0051, a merchant may set up an offer to be sent out to all consumers, only consumers enrolled in an offer program, or a subset of consumers based upon predetermined criteria (e.g., consumers in a certain geographic area, consumers with a certain transaction history, consumers in a particular age range, etc.). For example, a merchant may set up an offer for a discount off of a consumer's next purchase, a discount on a next purchase if it exceeds a predetermined amount (e.g., 10% off a purchase over $25.00), a discount on a next purchase that is made within in predetermined time period. In some embodiments, an offer is associated with a merchant, and the characteristics of the first are dependent upon non-peak demand times for the merchant. The characteristics of the offer may relate to the timing and/or value of the offer.) 
crediting, with the at least one transaction processing server, the reward amount to an account of the user in near real-time with authorization of the transaction, wherein the reward amount is credited to the account of the user from an account of the transaction service provider. (Para. 0027, the processing entity that receives the transaction data for a purchase determines that the payment transaction matches a trigger record for a potentially qualifying credit and sends the payment transaction data to the loyalty system. The loyalty system determines that the in near real-time) with the consumer's purchase.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the device and method of Salmon to include upon determining that the user qualifies for the rewards program, determining, with the at least one transaction processing server, the reward amount for the user corresponding to the rewards program; crediting, with the at least one transaction processing server, the reward amount to an account of the user in near real-time with authorization of the transaction, wherein the reward amount is credited to the account of the user from an account of the transaction service provider, as taught by Carlson in order for the offers to be triggered or tailored by the previous transaction (Salmon, para. 0297).
Salmon also does not explicitly teach during or after crediting the reward amount to the account of the user, debiting, with the at least one transaction processing server, the reward amount from an account of the offeror, wherein the reward amount is debited from the account of the offeror to the account of the transaction service provider, such that the account of the transaction service provider maintains a net-zero balance relative to the crediting to the account of the user and debiting from the account of the offeror.
However, Casares teaches during or after crediting the reward amount to the account of the user, debiting, with the at least one transaction processing server, the reward amount from an account of the offeror, wherein the reward amount is debited from the account of the offeror to the account of the transaction service provider, such that the account of the transaction service provider maintains a net-zero balance relative to the crediting to the account of the user and debiting from the account of the offeror (Para. 0147. Para. 0172-0176, a rewards points program provides a consumer merchant rewards. Financial institutions 203 or merchants 205 fund (or purchase) points at a predetermined “earn rate.” For example, $X of consumer spending could equal Y points. The automated transaction service (transaction processing server) then deducts the cost of the points from the daily net settlement of fees distributed to the participating financial institution 203 (reward amount is debited from the account of the offeror). The dollar amount of the cost of the rewards that is deducted will be placed into an escrow account to eventually fund the purchase of goods and services at the merchant terminal.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the device and method of Salmon to include during or after crediting the reward amount to the account of the user, debiting, with the at least one transaction processing server, the reward amount from an account of the offeror, wherein the reward amount is debited from the account of the offeror to the account of the transaction service provider, such that the account of the transaction service provider maintains a net-zero balance relative to the crediting to the account of the user and debiting from the account of the offeror, 
In reference to claims 3 and 17, the combination of Salmon, Carlson, and Casares teaches all of the limitations of claims 1 and 15 above, Salmon also teaches wherein crediting the reward amount to the account of the user comprises the at least one transaction processing server conducting a push payment for the reward amount to the account of the user.  (Para. 0328, when the user pays for a purchase as advertised by the advertisement using the account, the transaction handler processes the transaction in the account of the user for the purchase and credits the account (a push payment) for redemption of the offer.)
In reference to claims 4 and 18, the combination of Salmon, Carlson, and Casares teaches all of the limitations of claims 1 and 15 above; Salmon does not explicitly teach wherein the reward amount is debited from the account of the offeror of the rewards program after the account of the user is credited the reward amount.
However, Carlson teaches wherein the reward amount is debited from the account of the offeror of the rewards program after the account of the user is credited the reward amount. (Carlson Para. 0024, the system and methods allow a consumer to enroll and participate in an offer program and receive real-time statement credits and notifications when the consumer acts in accordance with a real-time offer. Paras. 0077, 0079, 0081, the merchant’s marketing budget is debited the reward amount.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combination of Salmon, Carlson, and Casares to include wherein the reward amount is debited from the account of the offeror of the rewards program after the account of the user is credited the reward amount, as taught by 
In reference to claims 5 and 19, the combination of Salmon, Carlson, and Casares teaches all of the limitations of claims 1 and 15 above; Salmon does not explicitly teach wherein the offeror is a merchant associated with the merchant system.  
However, Carlson teaches wherein the offeror is a merchant associated with the merchant system (Para. 0026, the offers are made in accordance with the merchant’s campaign goals).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combination of Salmon, Carlson, and Casares to include wherein the offeror is a merchant associated with the merchant system, as taught by Carlson, in order for the account identifier to be linked to multiple loyalty benefit offerors. (Salmon, Para. 0279)
In reference to claims 6 and 20, the combination of Salmon, Carlson, and Casares teaches all of the limitations of claims 1 and 15 above; Salmon does not explicitly teach wherein the offeror is an issuer of the portable financial device of the user. 
However, Carlson teaches wherein the offeror is an issuer of the portable financial device of the user.  (Para. 0028, 0054, the credit card issuer may provide the offers)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combination of Salmon, Carlson, and Casares to include wherein the offeror is an issuer of the portable financial device of the user
In reference to claim 7, the combination of Salmon, Carlson, and Casares teaches all of the limitations of claim 1 above, Salmon also teaches wherein, upon the crediting of the reward amount to the account of the user, the reward amount is instantaneously redeemable by the user.  (Para. 0316, when a qualified transaction is detected in a consumer account, the transaction handler is to provide the statement credits to the consumer account in which the qualified transaction occurred. Para. 0324, when a transaction qualified for the offer (401) is made via the card that is associated with the offer (401), the web portal (143) is to automatically process the offer (401) for fulfillment/redemption.)

In reference to claim 8, Salmon teaches a system for fulfillment of a reward amount earned by a user comprising:  an offeror system of an offeror, the offeror system configured to communicate reward data associated with a rewards program of the offeror, the rewards program offering a reward amount to at least one user (Para. 0279); 
a merchant system of a merchant, the merchant system configured to communicate a transaction request associated with a transaction between a user and the merchant system initiated with a portable financial device of the user (Para. 0401, the transaction terminal (105) communicates with the acquirer processor (147) that controls the merchant account (148) of a merchant.); and 
a transaction processing server of a transaction service provider, the transaction processing server (Para. 393) configured to:
receive the reward data associated with the rewards program of the offeror (Para. 0115. Para. 0309. Para. 0317, -0318, in one embodiment, the offer (186) is pre-registered in the data warehouse (149) prior to the delivery of the advertisement (205) from the advertisement sever (201) to the point of the interaction.); 
receive the transaction request from the merchant system (Para. 0392-0393. Para. 0398.);
determine, based at least partially on the transaction request and the reward data, whether the user qualifies for the rewards program (Para. 0055. Para. 0106); 

Salmon does not explicitly teach upon determining that the user qualifies for the rewards program, determine the reward amount for the user corresponding to the rewards program; credit the reward amount to an account of the user in near real-time with authorization of the transaction, wherein the reward amount is credited to the account of the user from an account of the transaction service provider.
However, Carlson teaches upon determining that the user qualifies for the rewards program, determine the reward amount for the user corresponding to the rewards program (Para. 0044, Para. 0050-0051, a merchant may set up an offer to be sent out to all consumers, only consumers enrolled in an offer program, or a subset of consumers based upon predetermined criteria (e.g., consumers in a certain geographic area, consumers with a certain transaction history, consumers in a particular age range, etc.). For example, a merchant may set up an offer for a discount off of a consumer's next purchase, a discount on a next purchase if it exceeds a predetermined amount (e.g., 10% off a purchase over $25.00), a discount on a next purchase that is made within in predetermined time period. In some embodiments, an offer is associated with a merchant, and the characteristics of the first are dependent 
credit the reward amount to an account of the user in near real-time with authorization of the transaction, wherein the reward amount is credited to the account of the user from an account of the transaction service provider (Para. 0027, the processing entity that receives the transaction data for a purchase determines that the payment transaction matches a trigger record for a potentially qualifying credit and sends the payment transaction data to the loyalty system. The loyalty system determines that the payment transaction is eligible for a credit, initiates a credit to the account associated with the consumer's credit card, and sends a notification message to the consumer. The notification message is sent substantially contemporaneously (in near real-time) with the consumer's purchase.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the device and method of Salmon to include upon determining that the user qualifies for the rewards program, determine the reward amount for the user corresponding to the rewards program; credit the reward amount to an account of the user in near real-time with authorization of the transaction, wherein the reward amount is credited to the account of the user from an account of the transaction service provider, as taught by Carlson in order for the offers to be triggered or tailored by the previous transaction (Salmon, para. 0297).
Salmon also does not explicitly teach during or after crediting the reward amount to the account of the user, debit the reward amount from an account of the offeror, wherein the reward amount is debited from the account of the offeror to the account of the transaction service provider, such that the account of the transaction service provider maintains a net-zero balance relative to the crediting to the account of the user and debiting from the account of the offeror.
However, Casares teaches during or after crediting the reward amount to the account of the user, debit the reward amount from an account of the offeror, wherein the reward amount is debited from the account of the offeror to the account of the transaction service provider, such that the account of the transaction service provider maintains a net-zero balance relative to the crediting to the account of the user and debiting from the account of the offeror (Para. 0147. Para. 0172-0176, a rewards points program provides a consumer merchant rewards. Financial institutions 203 or merchants 205 fund (or purchase) points at a predetermined “earn rate.” For example, $X of consumer spending could equal Y points. The automated transaction service (transaction processing server) then deducts the cost of the points from the daily net settlement of fees distributed to the participating financial institution 203 (reward amount is debited from the account of the offeror). The dollar amount of the cost of the rewards that is deducted will be placed into an escrow account to eventually fund the purchase of goods and services at the merchant terminal.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the device and method of Salmon to include during or after crediting the reward amount to the account of the user, debit the reward amount from an account of the offeror, wherein the reward amount is debited from the account of the offeror to the account of the transaction service provider, such that the account of the transaction service provider maintains a net-zero balance relative to the crediting to the account of the user and debiting from the account of the offeror, as taught by Casares in order for the transaction handler to apply the benefit of the offer during the settlement phase of the transaction (Salmon, para. 0051).
In reference to claim 10, the combination of Salmon, Carlson, and Casares teaches all of the limitations of claim 8 above, Salmon also teaches wherein crediting the reward amount to the account of the user comprises the at least one transaction processing server conducting a push payment for the reward amount to the account of the user.  (Para. 0328, when the user pays for a purchase as advertised by the advertisement using the account, the transaction handler processes the transaction in the account of the user for the purchase and credits the account (a push payment) for redemption of the offer.)
In reference to claim 11, the combination of Salmon, Carlson, and Casares teaches all of the limitations of claim 8 above; Salmon does not explicitly teach wherein the transaction processing server is further configured to debit the reward amount from the account of the offeror of the rewards program after the account of the user is credited the reward amount.  
However, Carlson teaches wherein the transaction processing server is further configured to debit the reward amount from the account of the offeror of the rewards program after the account of the user is credited the reward amount. (Carlson Para. 0024, the system and methods allow a consumer to enroll and participate in an offer program and receive real-time statement credits and notifications when the consumer acts in accordance with a real-time offer. Paras. 0077, 0079, 0081, the merchant’s marketing budget is debited the reward amount.)
wherein the transaction processing server is further configured to debit the reward amount from the account of the offeror of the rewards program after the account of the user is credited the reward amount, as taught by Carlson in order for the offers to be triggered and/or tailored by the previous transaction (Salmon, para. 0297).
In reference to claim 12, the combination of Salmon, Carlson, and Casares teaches all of the limitations of claim 8 above; Salmon does not explicitly teach wherein the offeror is a merchant associated with the merchant system.  
However, Carlson teaches wherein the offeror is a merchant associated with the merchant system (Para. 0026, the offers are made in accordance with the merchant’s campaign goals).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combination of Salmon, Carlson, and Casares to include wherein the offeror is a merchant associated with the merchant system, as taught by Carlson, in order for the account identifier to be linked to multiple loyalty benefit offerors. (Salmon, Para. 0279)
In reference to claim 13, the combination of Salmon, Carlson, and Casares teaches all of the limitations of claim 8 above; Salmon does not explicitly teach wherein the offeror is an issuer of the portable financial device of the user. 
However, Carlson teaches wherein the offeror is an issuer of the portable financial device of the user.  (Para. 0028, 0054, the credit card issuer may provide the offers)
wherein the offeror is an issuer of the portable financial device of the user, as taught by Carlson, in order for the account identifier to be linked to multiple loyalty benefit offerors. (Salmon, Para. 0279)
In reference to claim 14, the combination of Salmon, Carlson, and Casares teaches all of the limitations of claim 8 above, Salmon also teaches wherein, upon the crediting of the reward amount to the account of the user, the reward amount is instantaneously redeemable by the user.  (Para. 0316, when a qualified transaction is detected in a consumer account, the transaction handler is to provide the statement credits to the consumer account in which the qualified transaction occurred. Para. 0324, when a transaction qualified for the offer (401) is made via the card that is associated with the offer (401), the web portal (143) is to automatically process the offer (401) for fulfillment/redemption.)

Response to Arguments
After careful review of Applicant’s remarks/arguments filed on 28 December 2020, the Applicant’s amendments have been entered. Applicant’s arguments with respect to claims 1, 3-8, 10-15, and 17-20 have been fully considered.
With regard to claim rejections under Claim Rejections - 35 USC § 103
Argument One
Applicant argues that Independent claims 1, 8, and 15 have been amended to clarify that: 

• the reward amount is debited from the account of the offeror to the account of the transaction service provider, such that the account of the transaction service provider maintains a net-zero balance relative to the crediting to the account of the user and debiting from the account of the offeror.
The prior art of Salmon and Carlson fails to disclose or suggest at least the amendments added to claims 1, 8, and 15 associated with the crediting and debiting features thereof.  
Applicant’s amendments have been entered, and the rejection is withdrawn.
However, upon further consideration, a new grounds of rejection is made under 35 USC 103 in view of Salmon in view of Carlson, and further in view of Casares. The Carlson reference, para. 0025-0027, teaches a system and method for crediting a user’s account contemporaneously with reward earning transactions. The Casares references teaches a system and method for settling reward earning transactions in real-time or during daily batch settlements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450.  The examiner can normally be reached on Monday - Friday; 9am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C JOHNSON/Examiner, Art Unit 3682                                                                                                                                                                                                        
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682